NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                   ________________

                                      No. 18-1540
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                TAJHAN OMAR KNOX,
                                     a/k/a TI-G,
                                              Appellant
                                   _____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 5-17-cr-00252-001)
                      District Judge: Honorable Edward G. Smith
                                  ________________

                                Argued: February 11, 2022

         Before: GREENAWAY, JR., SCIRICA and COWEN ∗, Circuit Judges.

                                (Filed: December 6, 2022)

Keith M. Donoghue [ARGUED]
Robert Epstein
Federal Community Defender Office for the Eastern District of Pennsylvania
601 Walnut Street
The Curtis Center, Suite 540 West
Philadelphia, PA 19106
       Counsel for Appellant

∗
  The Honorable Robert E. Cowen assumed inactive status on April 1, 2022 after the
argument and conference in this case, but before the filing of the opinion. This opinion is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d) and Third Circuit I.O.P.
Chapter 12.
Kelly A. Lewis Fallenstein
Office of United States Attorney
504 West Hamilton Street
Suite 3701
Allentown, PA 18101

Robert A. Zauzmer [ARGUED]
Office of United States Attorney
615 Chestnut Street
Suite 1250
Philadelphia, PA 19106
         Counsel for Appellee

                                   ________________

                                      OPINION **
                                   ________________


SCIRICA, Circuit Judge

       Tajhan Knox appeals a 2017 sentence for drug trafficking and firearm possession

on the ground that he was improperly sentenced as a “career offender” under the federal

sentencing guidelines. Knox contends a prior conviction for conspiracy to commit

robbery was incorrectly held to be a qualifying offense supporting a career offender

designation because conspiracies to commit a crime of violence are not included in the

sentencing guidelines’ definition of “crime of violence.” U.S. SENT’G GUIDELINES

MANUAL § 4B1.2(a) (U.S. SENT’G COMM’M 2016) (“U.S.S.G. § 4B1.2(a)”). After we

heard argument in this case, another panel of this Court held the sentencing guidelines’




**
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.


                                             2
definition of “crime of violence” does not include conspiracies to commit a crime of

violence. United States v. Abreu, 32 F.4th 271, 277–78 (3d Cir. 2022). Accordingly, we

will vacate Knox’s sentence and remand for resentencing.

                                              I.

       In 2017, Knox pleaded guilty to nine counts related to drug trafficking and firearm

possession. The sentencing judge held Knox qualified as a “career offender” due to two

prior offenses: a Pennsylvania conspiracy to commit robbery conviction and a

Pennsylvania drug conviction. Knox did not object to his career offender designation.

The career offender designation increased Knox’s sentencing guideline range from 70–76

months to 262–327 months’ imprisonment, and he was ultimately sentenced to 264

months’ imprisonment. Knox appealed his sentence, raising for the first time on appeal

that his conspiracy to commit robbery conviction should not have been considered a

“crime of violence” under the sentencing guidelines.

                                             II.1

       Because Knox did not object to his career designation status or to whether his

prior conspiracy to commit robbery conviction qualified as a crime of violence, we

review for plain error. See Fed. R. Crim. P. 52(b); United States v. Scott, 14 F.4th 190,

194 (3d Cir. 2021). Under plain error review, we must decide whether (1) the District

Court’s conclusion that Knox’s conspiracy to commit robbery conviction qualified as a

“crime of violence” was error, and, if so, whether the error (2) is “plain,” (3) “affect[s]


1
  The District Court exercised jurisdiction under 18 U.S.C. § 3231, and we have
jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).

                                              3
substantial rights,” and (4) “seriously affect[s] the fairness, integrity or public reputation

of judicial proceedings.” United States v. Olano, 507 U.S. 725, 732 (1993) (alterations in

original) (citations omitted). The Government concedes that, following our decision in

Abreu, the first three prongs of the plain error test are satisfied. Accordingly, the only

remaining question is whether the error “seriously affect[s] the fairness, integrity or

public reputation of judicial proceedings.” Id.

                                              III.

       The Supreme Court has held that, generally, “the failure to correct a plain

Guidelines error that affects a defendant’s substantial rights will seriously affect the

fairness, integrity, and public reputation of judicial proceedings.” Rosales-Mireles v.

United States, 138 S. Ct. 1897, 1911 (2018); see also United States v. Dahl, 833 F.3d

345, 359 (3d Cir. 2016) (“We generally exercise our discretion to recognize a plain error

in the misapplication of the Sentencing Guidelines.” (citation omitted)). Indeed, we have

observed “few things . . . affect . . . the public’s perception of the fairness and integrity of

the judicial process more than a reasonable probability an individual will linger longer in

prison than the law demands only because of an obvious judicial mistake.” Dahl, 833

F.3d at 359 (alterations in original) (quoting United States v. Sabillon-Umana, 772 F.3d

1328, 1335 (10th Cir. 2014)).

       The Government contends we should deviate from this usual course because the

Presentence Report suggests Knox committed the armed robbery that was the object of

the conspiracy charge to which he pleaded guilty. But we have declined to consider the

facts of prior convictions when exercising plain error review of an erroneous application


                                               4
of the sentencing guidelines because “sentencing courts should not look to the underlying

facts of the prior offense, but to its elements.” Dahl, 833 F.3d at 359 (citation omitted).

What is relevant here is the crime for which Knox was actually convicted, not another

crime for which the Government now claims Knox could have also been convicted.

                                            IV.

       For these reasons, we will vacate Knox’s sentence and remand for resentencing.




                                              5